Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-11-2008

Boyd v. State Farm Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2930




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Boyd v. State Farm Ins Co" (2008). 2008 Decisions. Paper 682.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/682


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-2930
                                      ___________

                                    JOANNE BOYD,
                                                            Appellant

                                             v.

                        STATE FARM INSURANCE COMPANY
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           (D.C. Civil Action No. 07-02030)
                       District Judge: Honorable J. Curtis Joyner
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 12, 2008

                   Before: McKee, Smith and Chagares, Circuit Judges

                            (Opinion filed: August 11, 2008)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

              On May 24, 2007, Boyd filed a document titled “Petition for Notice of

Appeal from the Order of the Supreme Court of the United States Office of the Clerk” in

the United States District Court for the Eastern District of Pennsylvania. In an order
entered that same day, the District Court denied Boyd’s petition for notice of appeal. The

District Court based its denial, in part, on Boyd’s failure to comply with Fed. R. Civ. P. 3

and, in part, for lack of jurisdiction because it sought review of the United States Supreme

Court’s processing and denial of her writ of prohibition. Boyd appeals and has filed a

motion to supplement the record. We will affirm.

       District courts do not have jurisdiction to review decisions by the United States

Supreme Court. See 28 U.S.C. §§ 1330-1369. Accordingly, the District Court properly

dismissed Boyd’s petition for notice of appeal for lack of jurisdiction and we will affirm

its judgment. Boyd’s motion to supplement the record is denied. We note that there is

nothing in the motion that can cure the jurisdictional defect.




                                              2